Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-54 allowed.

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to show either singularly or in combination the feature of “wherein the dynamic range control encoder is configured for executing a shift procedure, wherein one or more of the nodes of one reference dynamic range control frame of the dynamic range control frames are selected as shifted nodes, wherein a bit representation of each of the one or more shifted nodes of the one reference dynamic range control frame is embedded in the bitstream portion corresponding to the dynamic range control frame subsequent to the one reference dynamic range control frame”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099. The examiner can normally be reached M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992